Confidential Treatment of portions of Attachment B has been requested by Ford Motor Credit Company LLC pursuant to 17 C.F.R. § 200.83. Asterisks denote such omissions. Ford Motor Credit Company Kenneth R. Kent One American Road Vice Chairman, Chief Financial Officer Dearborn, Michigan 48126 and Treasurer May 19, 2008 VIA EDGAR Mr. Paul Cline Senior Accountant Division of Corporation Finance United States Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Re: Ford Motor Credit Company LLC Form 10-Q for the period ended March 31, 2008 File Number 001-06368 Dear Mr.
